EXAMINER'S AMENDMENT
This allowance is in response to the application filed February 26, 2021.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Nicholas S. Whitelaw (Attorney) on December 14, 2021.

The application has been amended as follows: 
In line 1 of claim 11, “the” (before “downward”) has been changed to --a--.
In line 7 of claim 13, “supporting” has been changed to --support--, in view of line 6.

Comments
	It is noted that the view of Figure 1 is such that element 25 is the claimed “front edge lip” with the claimed “slit” (element 40) and element 20 is the claimed “back support edge” with the claimed “elongated slot” (element 45). Further, since the claim has not been linked to any outside structure, such as a rack to which the shelf would be attached, the terms “front” and “back”, as advanced above, are not given any patentable weight. However, the claimed structure, as advanced below, is considered to define over the cited art, irregardless of the orientation, and claimed terminology of the “front” and “back”. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to show, suggest, or provide rationale for the claimed combinations of the apparatus of claim 1 and the method of claim 13, and specifically the elongated slot in the back support edge (see line 7 of claims 1 and 13) and a fastener engaging therewith and through the hole in the flange of the divider (see the last three lines of the claims). 

The closest art of record is as follows: (a) U.S. Patent Application Publication No. 2010/0258513 (Meyer et al. ‘513) show a shelf (see Figure 6) with a lip (120 - see Figure 4B) and a slit (in between 127, 127), and a support edge (110) with an elongated slot (see Figure 6), where a divider (150) is attached therebetween, but Meyer et al. ‘513 fail to show a fastener through a hole in a flange to connect to the elongated slot; (b) U.S. Patent Application Publication No. 2008/0302742 (Fulmer ‘742) shows a shelf with an elongated slot (48) and a fastener (42) extending through a hole in a divider (14) to connect to the slot, but Fulmer ‘742 fails to show a slit in a lip to connect the first end of the divider; (c) U.S. Patent Application Publication No. 2006/0260518 (Josefsson et al. ‘518) show a shelf with an elongated slot (at 4) in a support edge and a lip (near 30) and a divider extending therebetween, but Josefsson et al. ‘518 fail to show a fastener through a hole in a flange to connect to the elongated slot and a slit in the lip; (d) U.S. Patent Application Publication No. 2006/0260518 (Bada ‘659) shows a device with a lip (2) having a slit (6) and a support edge (1) with an elongated slot with a divider extending therebetween, but Bada ‘659 fails to show a fastener through a hole in a flange to connect to the elongated slot; 

(f) U.S. Patent No. 5,489,031 (Carroll ‘031) shows a shelf (10 - see Figure 3) with a lip (back of Figure 3) with a slit (in 60) and a support edge (20) with a divider extending therebetween, but Carroll ‘031 fails to show an elongated slot or a fastener through a hole in a flange to connect to the elongated slot. Similarly, note U.S. Patent No. 5,255,802; (g) U.S. Patent No. 2,658,628 (Hilgen ‘628) shows a shelf (13) with an edge with a slit (16) and a support edge with an elongated slot (near 22 in Figure 2) and a divider (17) extending therebetween, but Hilgen ‘628 fails to show a fastener through a hole in a flange to connect to the elongated slot or the slit in a lip; and (h) U.S. Patent No. 1,165,703 (O’Connor ‘703) shows a shelf with a lip (a2) with a slit (b) and a support edge (a’) with a divider extending therebetween, but O’Connor ‘703 fails to show an elongated slot or a fastener through a hole in a flange to connect to the elongated slot.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571)272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        
December 20, 2021